Citation Nr: 0205409
Decision Date: 05/28/02	Archive Date: 08/16/02

Citation Nr: 0205409	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  83-35 251	)	DATE MAY 28, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound to the back, including with 
damage to Muscle Group (MG) XX.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  The 
complex procedural history of this case is set forth in 
detail in the Board's February 2000 Reconsideration decision.  
At that time, an expanded panel of the Board granted 
restoration of a 40 percent schedular rating for the 
veteran's service-connected gunshot wound to the back, 
involving Muscle Group (MG) XX, effective from May 1, 1983.  
In a separate decision of the same date, the Board dismissed 
the veteran's claim to an earlier effective date, prior to 
December 4, 1991, for the award of a compensable evaluation 
for a left knee scar, including restoration of the 10 percent 
evaluation, reduced to noncompensable effective January 1, 
1983.  Also in February 2000, the Board, in separate 
decisions, remanded the veteran's claims for an increased 
rating for residuals of a gunshot wound to the back and 
entitlement to a left knee disability other than a service-
connected left knee scar to the RO for further evidentiary 
development.  The issue of entitlement to service connection 
for a left knee disability other than a service-connected 
left knee scar is the subject of a separate decision.  

Finally, the Board notes that, in an unappealed May 1986 
decision, the RO denied service connection for arthritis of 
the lumbar spine as due to the veteran's service-connected MG 
XX injury.  However, in the February 2002 informal hearing 
presentation, the veteran's representative raised an argument 
for a separate evaluation for arthritis of the lumbar spine.  
The Board construes this statement as a request to reopen the 
previously denied claim and the matter is referred to the RO 
for further development and adjudication.



FINDINGS OF FACT

1. The service-connected gunshot wound resulted in a deep 
penetrating wound of the back, with loss of latissimus 
dorsi muscle, Muscle Group II, and moderately severe 
injury of Muscle Group XX, with continued back pain 
diagnosed as chronic muscular strain superimposed on 
scarring and loss of range of back motion.

2. The residuals of the gunshot wound of the back are not 
attended by any unusual or exceptional disability factors 
such as to render impractical the application of the 
regular schedular standards. 

3.  The veteran is right-handed.


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 40 
percent for residuals of a gunshot wound to the back with 
damage to Muscle Group XX are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5320 (2001) (as in effect 
before and on July 3, 1997).

2. The criteria for a separate 20 percent evaluation for 
residuals of a shell fragment wound to the left side of 
the latissimus dorsi with injury to Muscle Group II 
(minor) have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5302 (as in effect 
before and on July 3, 1997).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters: Veterans Claims Assistance Act

Before addressing the veteran's claims, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revises the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.

The Board notes that the veteran was advised, by virtue of 
detailed statements of the case (SOC) and supplemental 
statements of the case (SSOC), issued during the pendency of 
this appeal, of the pertinent law and facts that were set 
forth in a fashion that clearly and adequately informed the 
claimant of the criteria for establishing an increased rating 
for residuals of a gunshot wound to the back.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and the SOCs and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased rating for residuals of a gunshot wound to the 
back.  The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The VA examinations afforded to the 
veteran in April 1998 and October 2000 that are described in 
detail below satisfied this obligation.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claims of 
entitlement to an increased evaluation for the residuals of a 
gunshot wound to the back, Muscle Group XX.

Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer adjudication.  Moreover, it 
appears equally clear that any implementing regulations which 
will be issued under the VCAA will not change the picture in 
this matter, since they will affect only VA notice and 
development procedures, and not the underlying substantive 
law as to basic eligibility for VA benefits. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).  In 
fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II. Factual Background

When examined in October 1965, prior to induction into 
service, it was noted on a report of medical history that the 
veteran underwent a left semilunectomy in 1964.  On 
examination, he was observed to have a 30-centimeter (cm.) 
surgical scar on his left knee; a left knee or 
musculoskeletal abnormality was not described and the veteran 
was found qualified for active service.  

Service medical records indicate that, in January 1966, the 
veteran was seen in the clinic for complaints of knee pain 
(left or right unspecified).  There was muscle and tendon 
tenderness, with intact ligaments and no effusion and the 
clinical impression was knee pain.  In April 1966, he 
complained of sore knees.  In June 1966, the records show 
that the veteran was treated for multiple fragmentation 
wounds that were cleaned.

The veteran sustained a penetrating gunshot wound to the back 
on August 10, 1966 while engaged in a combat mission near the 
Cambodian border of the Republic of Vietnam, for which he was 
awarded the Purple Heart.  The bullet entered at the T11 
level at the right and exited at that level on the left.  
There was no nerve or artery involvement.  He was treated in 
a field hospital in Vietnam where the wound was debrided on 
the day of injury.  The veteran was hospitalized for nearly 
two weeks and had a delayed primary closure with a partial 
breakdown of his wound.  He was treated with soaks and 
antibiotics and was evacuated to a hospital in Japan for 
further treatment.  A September 1966 clinical record 
indicates that his past medical history included a past 
repair of the medial collateral ligament of the left knee.  
The veteran remained hospitalized until early October when he 
was discharged back to full duty without profile. 

In October 1966, the veteran was seen in the dispensary and 
reported discomfort in the area of his wound.  There was no 
limitation of motion of the back, no tenderness and his wound 
was well healed.  The impression was post gunshot wound.  
Clinical records, dated from April to September 1967, reflect 
the veteran's complaints of low back pain in the region of 
his 1966 gunshot wound after lifting and bending.  In April, 
the single leg reflex test elicited mild pain and palpation 
over the surgical area revealed some tenderness.  In 
September, a painful back scar was noted.

An orthopedic evaluation was performed in October 1967, prior 
to the veteran's separation for service.  The orthopedist 
noted that the veteran sustained a penetrating mid back wound 
with delayed primary closure complicated by a wound abscess.  
Recurrent back pain since surgery was noted.  On examination, 
there was tenderness over the lateral aspect of T12 and a 
well-healed scar.  A report of medical history completed when 
he was examined for separation reflects the veteran's 
complaints of backaches with heavy lifting.  The examination 
report notes recurrent back pain and that x-rays of the 
lumbosacral spine showed no significant abnormality.

VA initially examined the veteran in March 1968.  His service 
medical records were not available for the physician's 
review.  The veteran reported wounds to the right chest, left 
thigh and forearm and the scrotum in July 1967.  He had no 
pain regarding the chest, arm and leg wounds.  The veteran 
denied pain associated with his leg wound and said he still 
had fragments in his left leg.  He said the gunshot wound to 
the back was a penetrating injury that entered in the lower 
left back, passed transversely through the back, bounced off 
the spine and exited.  He reported that his leg was paralyzed 
for eighteen days but he recovered and denied current leg 
weakness.  He had extensive debridement of the wound that 
subsequently became infected and required surgery.  The 
veteran complained of low back pain that prevented him from 
doing any lifting.  

Findings on examination revealed a scar of "the shell 
fragment wound of surgery" medially on the left knee.  The 
scar extended two inches in a posterior diagonal manner to 
the medial femoral condyle and then diagonally anteriorly for 
an additional five inches.  The scar was healed and not 
tender or adherent.  The veteran complained of some loss of 
sensation about the knees.  There was normal knee motion and 
strength was good.  There was a transverse gutter-like scar 
over the left back at about the level of L-2, that was about 
eight inches long and from one and a half to a half-inch in 
width.  The scarring was depressed but not adherent.  There 
was tenderness over the spine where the scar crossed the 
spine.  The scar extended from about two inches to the right 
of the midline and then transversely across the entire back.  
The veteran was able to bend forward to about an 80-degree 
arc; he limited extension to about one-fourth and it was 
painful.  He limited right lateral bending about one-third 
with a pulling pain and left lateral bending was complete.  
Straight leg raise and hip motion were normal and there was 
normal strength throughout the lower extremity.  The veteran 
was able to tiptoe, heel walk and squat fully and recover.  
There was no sensory loss of the lower extremities and ankle 
jerks were present.  Diagnoses included residuals of gunshot 
wound of the lumbar back and residuals of gunshot wound to 
the left knee.

An initial rating decision dated in April 1968 established 
service connection for residuals of a moderately severe 
gunshot wound to the back muscle, MG XX.  A 40 percent 
evaluation was assigned under Diagnostic Code 5320, effective 
from December 13, 1967, the day after his discharge from 
active service.  At that time, the RO granted service 
connection and awarded a compensable disability evaluation 
for a left knee scar as a residual of a shell fragment wound.

The veteran underwent VA examination in April 1971.  
According to the examination report, the veteran's lower 
extremities were normal and reflexes were present and equal, 
bilaterally.  The left knee scar was not depressed or 
adherent.  The veteran had no complaints to make regarding 
his left knee and there was no physical impairment as a 
residual.  He had good normal motions in all extremities.  
The diagnosis was residuals of gunshot wound of the back, 
left wrist and hand, chest and left knee.  

An April 1971 VA radiographic report reflects minimal left 
lateral wedging of T9 and very slight narrowing of the 
interspace between T12 and L1.  It was noted that there was 
no appreciable change in the appearance of the spine since 
three years ago.

An August 1982 VA examination report includes the veteran's 
history of a gunshot wound to the back in August 1966, with 
subsequent temporary paralysis and shrapnel wounds to the 
right arm, both legs and chest in October 1966.  Multiple 
gunshot wound scars to the back, arm, chest and left knee 
were diagnosed.

In September 1982, the veteran submitted a request to reopen 
his claim for an increased evaluation for his residuals of a 
gunshot wound to the back.

The veteran underwent VA examination in December 1982.  
According to the examination report, he sustained a gunshot 
wound that required treatment in a field hospital in Pleiku 
and then in Japan.  The veteran complained of left calf 
aching for the last six months that concerned him more than 
the back wound.  The examination report indicates that the 
veteran was recently seen at the VA hospital for his 
orthopedic disabilities.  The veteran reported that his calf 
aching was a new problem that he described as a sense of 
going to sleep or numbness over the area of the sural nerve.  
He always had a sense of discomfort in the back below the 
scarred area, a sense of constant pressure and occasionally a 
catching or locking sense in the area when he walked.  The 
veteran worked in a mill doing clean-up work and operating a 
forklift but was laid off because of business conditions. 

On examination, the veteran's gait was stiff but normal and 
his posture showed he was muscular and normal.  Trunk bends 
were complete.  There was no specific limp or persisting 
spasm.  The veteran squatted and recovered well.  Neck 
motion, trunk rotation, Lhermitte's and Spurling's tests were 
negative.  Straight leg raising and Lasegue's, Patrick's and 
Genslen's tests were normal.  There was a transverse scar in 
the lower posterior thoracic area.  It was depressed and it 
was adherent to the latissimus dorsi.  Diagnoses included a 
gunshot wound of the left lower back.  The VA examiner 
commented that the scar of the posterior thoracic area was 
adherent to the latissimus dorsi and moved up and down with 
the activities of the muscle.  Plastic surgery was suggested 
to relieve this condition but the veteran was not anxious be 
hospitalized.  X-rays of the veteran's low back revealed 
normal alignment of the lumbar vertebral bodies with 
narrowing of the L3-L4 joint space.  

VA outpatient records, dated from November 1982 to February 
1983, reflect the veteran's complaint of dull pain and mild 
tenderness in the lower lumbar area and knee pain.  A 
November 1982 record indicates that the veteran reported 
aching pain and paresthesia in his calf with a numb area in 
the upper anterior tibia area and some joint effusion.  

A February 1983 VA outpatient orthopedic evaluation reflects 
that the veteran was seen for mid lumbar spine discomfort and 
left knee pain.  It was noted that prior to sustaining a 
gunshot wound in the back, the veteran injured his left knee 
when he jumped out of a helicopter that led to rupture of the 
medial collateral ligaments and surgical repair, apparently 
done in Vietnam.  The veteran had some calf swelling with an 
area of numbness down the middle of the posterior calf.  He 
had back pain with coughing and sneezing.  The area was below 
the dorsolumbar scar that was transverse to the veteran's 
spine and extended on the left side just past the midline.  

On examination, there was a broad keloid type scar, at least 
one-inch in diameter, five inches long and depressed in the 
area.  There was not much tenderness palpable in the area and 
no muscle spasms.  There was tenderness at the midline L4 
level; the veteran was able to reach to and touch his toes 
with his fingertips.  He hyperextended a little more than 50 
percent of the normal range of motion.  Right and left 
lateral bending was not limited.  Straight leg raising tests 
were negative and Patrick's test produced complaint of low 
back pain on the left.  The examiner noted that x-rays taken 
in November 1982 revealed moderate narrowing of the L4-5 disc 
space with anterior spurring and some irregularity of the 
surfaces of L4 and L5.  The impression was post-gunshot 
wound, dorsolumbar spine with recovered paraplegia; 
degenerative disc disease, moderately severe, L4-5 and post 
knee surgery for rupture of medial collateral ligament, left 
knee, Baker's cyst, left knee, symptomatic.  The examiner 
observed that the veteran did not appear to be acute or in 
need of any treatment regarding his low back or spine.

In its February 1983 rating decision, the RO determined that 
degenerative changes at the L3-L4 levels were not related to 
the veteran's flesh wound in the back.

Private medical records, dated in June and July 1983, show 
normal gait with full tone, bulk and power in the upper 
extremities.  In July 1983, the veteran's gait and station 
were within normal limits and reflexes were 2+ and 
symmetrical.  There was percussive tenderness over the L2 
through 4 paraspinous musculature extending to the mid line 
bilaterally.  Sciatic notch tenderness was absent.  The 
assessment was low back pain, possible degenerative disc 
disease.  A computed tomography (CT) scan, performed in June 
was interpreted to show no evidence of disc herniation; 
degenerative changes at the L4-5 disc arc were noted.  

A May 1984 VA examination report reflects the veteran's 
complaint of low back pain with heavy lifting.  He said that 
after sustaining a bullet wound to the back he was in a 
helicopter and was hit in the back pack, knocked out of the 
aircraft and fell against his knee.  He did not lose time 
from his outfit for his injury.  The veteran started work at 
a paper mill in October 1983 after rejection for other 
positions due to his back.  His current job did not require 
very heavy lifting.

On examination, he was observed to arise from a chair stiffly 
and his gait was a bit stiff, but essentially normal.  Knees 
and calves were equal in circumference.  There was no severe 
kyphosis or flattening of the lumbar spine.  Forward bending 
was to 70 degrees with poor reversal of the curve on 
recovery.  When the veteran came back up, he supported 
himself with his hands against his thighs.  Backward bending 
was to 5 degrees at most.  Lateral bending was to 20 degrees.  
There was no specific limp or persisting spasm of the back.  
Reflexes were symmetrical.  Neck motion, trunk rotation and 
Spurling test were negative.  Straight leg raise with 
Patrick's and Lasegue's tests were normal.  He arose from a 
supine to sitting position somewhat stiffly and laboredly.  
Shoulder motion was complete.  The diagnoses were contusion 
of the left knee, possible protrusion or bulging of L4-5 disc 
and gunshot wounds to the back involving muscle tissue 
beneath.  The examiner noted a CT scan report indicating a 
possible bulging of the L4-5 disc.  A plastic revision was 
thought helpful in shifting the fat and removing the scar 
tissue from the veteran's back bullet wound.  X-rays taken at 
the time include an impression of mild degenerative disc 
disease in the T-spine most marked at T12-L1 and degenerative 
disc disease at L4-5.

A March 1986 VA examination report reflects the veteran's 
complaints of low back pain with bending since injury in 
service.  Examination revealed a 6-1/2 inch curvilinear scar of 
the lower thoracic spine.  The mid portion of the scar over 
the spine was attached.  The back scar was depressed 3/8 inch 
toward the mid-line and attached to the spine.  It was 
nontender to palpation.  There was normal sensory and motor 
function.  Diagnoses included gunshot wound to the lower 
thoracic area and degenerative disc disease of L4-L3 
(helicopter fall).

In May 1986, the RO determined that there was insufficient 
evidence to establish that the veteran's arthritis of the 
lumbar spine was due to the MG XX injury.

In a January 1988 statement, B. K. R., D.C., opined that the 
veteran's 1966 injury resulted in the weakening of the 
extensor muscles of the T12-L2 general area.  It was noted 
that the architecture of the muscle and ligaments were 
altered by the gunshot wound that caused a biomechanical 
change leading to aberrant motion and arthritic conditions.  

VA outpatient records dated in 1989 include a diagnosis of 
degenerative disc disease.

The veteran underwent VA examination in April 1990 and 
reported that in Vietnam he served as a "special air mobile 
automatic weapons point man" and suffered multiple injuries 
including being "blown up" by a mine and was shot out of a 
helicopter and fell thirty feet to the ground injuring his 
left knee.  He was employed at a paper company for the past 
seven years.  The veteran described non-radiating low back 
area pain with difficulty walking.  

On examination, the veteran moved cautiously due to pain.  He 
was right handed.  Range of motion of the shoulders was 
elevation to 180 degrees, right and left; abduction right was 
to 180 degrees and to 175 degrees, left; external rotation to 
the right and left was 90 degrees; internal rotation to the 
right was 40 degrees and to the left was 85 degrees.  Range 
of motion of the back was flexion to approximately 30 
degrees; rotation was to 45 degrees to the left and 80 
degrees to the right.  Deep tendon reflexes were present and 
equal.  The clinical impression was multiple injuries 
secondary to gunshot wound/shrapnel wound in service and 
degenerative joint disease of the thoracic and lumbar spine 
and left back and multiple injuries secondary to gunshot 
shrapnel wounds in Vietnam.  On a diagram accompanying the 
examination report, on the posterior body view, the examiner 
noted the transverse gunshot wound scar with entry and exit 
sites.  X-rays of the thoracic and lumbar spine showed 
degenerative arthritis of the thoracic and lumbar spine.

Private medical records, dated from December 1991 to December 
1992, from M.R., M.D., indicate that veteran repeatedly 
complained of back pain variously assessed as lumbosacral 
strain. 

A March 1992 VA outpatient orthopedic consultation report 
indicates that the veteran was seen for complaints including 
his left knee.  The veteran was able to walk approximately 
two miles before experiencing left knee pain.  He complained 
of occasional left thigh numbness with pain and numbness at 
the left lower leg.  Reflexes were normal at the knees and 
ankles.  Sensation was diminished laterally on the left lower 
leg probably relating to some small shrapnel scars in the 
area.  

At a January 1993 personal hearing at the RO, the veteran 
testified that he hit his left knee on a rock during basic 
training.  While in Vietnam, he said his helicopter came 
under fire and he was forced to jump out while wearing his 
backpack and landed on both legs.

A January 1993 statement from a VA physician indicated that 
the veteran was in the Eugene (VA) Clinic routinely for 
several problems, including intermittent discomfort over and 
surrounding his shrapnel wound on the anterior left knee.

VA outpatient records, dated from March 1998 to September 
2000, reflect the veteran's complaints of moderate back pain 
and left leg intermittent positional numbness, particularly 
with standing.

The veteran was afforded a VA muscular examination in April 
1998.  The examination report indicates that he was employed 
as a forklift driver at a paper mill.  He complained of 
severe low back pain in the lumbar area that increased with 
any bending from the waist, and with standing and walking.  
He also complained of left leg and foot weakness and numbness 
with radicular left leg pain to his knee and urinary 
frequency.  A CT scan revealed degenerative disc disease at 
the L3-L4, L4-L5 and L5-S1 levels.  Degenerative joint 
disease was noted at multiple levels.  A x-ray of the lumbar 
spine revealed degenerative arthritic changes with osteophyte 
formation.  

On examination, findings showed that the veteran was in no 
apparent or acute distress.  Hs gait was within normal 
limits.  Heel and toe standing was performed satisfactorily.  
His pelvis and shoulders were level.  There was hypertrophy 
of the paraspinal musculature of the lower thoracic area.  
There was a 20-cm horizontal incision at the level of T12 
extending over the mid-line.  There was fixation of the scar 
over the paraspinal musculature.  There was an obvious 
depression with muscle loss over this area.  The scar was 
tender to palpation.  Range of motion of the thoracic spine 
was forward flexion to 15 degrees, extension to 0 degrees, 
lateral bending to 10 degrees, bilaterally and rotaion to 35 
degrees, bilaterally.  There was tenderness over the 
lumbosacral area on palpation with bilateral paraspinal 
muscle spasm.  Range of motion of the lumbar spine was 
forward flexion to 45 degrees, extension to 10 degrees, 
lateral bending to 10 degrees, bilaterally, and rotation to 
25 degrees, bilaterally.  Deep tendon reflexes were +2/4 at 
the knees and ankles.  Straight leg raising was to 80 
degrees, bilaterally with low back pain on the tested side.  
Sensory and motor examinations were 5/3 throughout.  The 
examination noted the (April) 1971 x-ray-revealing lateral 
wedging T9 with disc space narrowing at T12 and L1, with no 
change since three years earlier, indicating a comparison to 
a 1968 x-ray.  The diagnoses were status post gun shot wound 
of the thoracic spine with disc space narrowing at T12 and L1 
and degenerative disc disease at T12 and L1, and a fixed scar 
over the paraspinal musculature of the thoracic spine 
resulting in decreased range of motion of the spine.  X-rays 
of the veteran's thoracic spine taken at this time showed 
mild degenerative joint disease of the lower thoracic spine, 
commensurate with his age.  No compression fractures were 
evident.

A March 1999 VA Social and Industrial Survey report indicates 
that the veteran reported that after service, his 
disabilities caused physical difficulty for him.  Due to 
literacy problems he worked as a logger, in sawmills and as a 
security guard.  He experienced employment difficulties 
associated with substance abuse and post-traumatic stress 
disorder (PTSD) symptomatology.  In 1983 the veteran obtained 
his current job, as a forklift driver.

Pursuant to the Board's February 2000 Remand, the veteran 
underwent VA orthopedic examination in October 2000.  
According to the examination report, he drove a forklift and 
was able to do this work if he was very careful.  The veteran 
experienced back pain in the shrapnel area and low back one-
year after discharge.  His lower back was the most painful 
part of the back at the time of recovering from the shrapnel 
and in service.  The veteran's current comfort level allowed 
operating a car for about ninety minutes limited by pain at 
the low back and both hips as well as the feeling of being 
asleep in the left lower extremity.  The veteran complained 
of headache and neck pain.  Both shoulder joints were 
painful, worse on the right.  There was left hand numbness.  
The veteran's midback had some mild to moderate discomfort, 
including the scarred area from the gunshot wound.  The worse 
back pain was at the low back.  Back pain radiated into both 
hip areas, much worse on the right.  Hip pain was felt 
anteriorly, laterally and posteriorly.  Coughing usually 
bothered the low back.  

Further, the veteran had easy fatigue in the back, hips and 
both knees and impaired coordination bothered both lower 
extremities.  The veteran had subjective feelings of weakness 
at the back, both knees, the entire left upper extremity and 
the entire left lower extremity.  Hip symptoms were worse on 
the right.  Flare-ups with activity bothered the back on a 
daily basis, usually with prolonged sitting.  Changing 
activity for twenty minutes was usually helpful.  The veteran 
indicated that the most bothersome health problem in the last 
three months was pain in his back and right hip.

On examination, findings revealed that veteran's muscle 
condition was average.  He was able to flex forward and reach 
to the lower tibia.  Percussion of the flex spin gave some 
pain at L5.  Legs were equal in length.  Range of motion of 
the back was flexion to 70 degrees, extension to 5 degrees, 
rotation to 10 degrees, right and left and lateral bending to 
5 degrees.  In a sitting position, rotation improved to 25 
degrees, right and left.  There was moderate pain with these 
movements.  There was some guarding of movement to minimize 
pain.  Alignment of the spine was satisfactory.  There was 
mild tenderness at the scar in the midback, mild pain over 
the entire midback area and moderate pain at the lower lumbar 
area. The scar at the midback was eight inches long, most of 
it to the left of midline and the scar was transversed, lying 
approximately over the tenth rib.  There was some loss of 
muscular tissue in the paraspinous muscles on the left.  
There was only a slight muscular loss in these muscles on the 
right.  The scar was somewhat depressed as much as one 
centimeter in the portion over the left paraspinous muscles.  
Reflexes were normal at the knees and ankles, extensor 
muscles were normal at the lower legs and feet; sensation was 
decreased anteriorly at the left lower leg.  Straight leg 
raising was easily tolerated to 80 degrees, bilaterally.  The 
VA examiner noted that the veteran indicated back x-rays were 
taken in about 1995 and he was told there was some disc 
degeneration shown.  

The pertinent assessment was that the veteran's back had a 
history of gunshot wound in service that required surgical 
treatment and healed with some continuing back pain since 
service.  There was mild to moderate pain at the midback that 
included the scarred area.  There was rather severe chronic 
pain in the lower lumbar area, with reports indicating that 
the back progressed to some degenerative difficulty.  The 
continued back pain was diagnosed as chronic muscular strain 
superimposed on scarring from a gunshot wound as well as 
degenerative instability.  Degenerative status was per 
private radiology.  Lumbar roots were probably "okay".  
Associated lower extremity symptoms were mostly in the hip 
area and diagnosed as referred pain from the back as well as 
some muscular strain.  

The VA examiner said that the veteran had the subjective 
symptoms noted above and a 30-degree decrease in flexion of 
the back represented his back symptoms.  The veteran's flare-
up problems mainly involved the back and a 25-degree decrease 
in flexion of the back represented that.  The VA examiner 
commented that the veteran did not have any specific skin 
change or atrophy to go with his symptoms, but there was some 
facial change with painful movement and guarding of movements 
to minimize pain.  The VA medical specialist said that the 
veteran's description of his symptoms was typical for his 
type of problem and the physician did not doubt that the 
veteran had these subjective symptoms and flare-ups.

As to the veteran's scar at the midback, the VA examiner said 
the muscle involvement was at the paraspinous muscles, worse 
on the left, in Muscle Group XX.  It was further noted that 
there was also some damage to the latissimus dorsi muscle on 
the left.  That had healed very well and that muscle was 
functioning normally, but the distal four inches of that 
muscle were damaged by the horizontal scar, on the left.  The 
examiner said the pattern of the gunshot wound was that it 
entered laterally on the left and exited just to the right of 
midline on the right.  It probably struck some of the bone of 
the spine and there was said to be some continuing metal in 
the back.  As to the degree of muscle impairment, muscle 
function in the scar area of the spine was well healed and 
the persistent impairment in the moderate range, on a scale 
of slight, moderate, moderately severe and severe.  The VA 
examiner opined that it was as likely as not that the 
veteran's lower back pain was related to service and the 
shrapnel.  The veteran's worse back pain was in the low back 
soon after the shrapnel and continued that back in service 
and after discharge.

III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

The schedular criteria for muscle injuries as well as the 
provisions of 38 C.F.R. 4.55, 4.56 which relate to evaluation 
of muscle injuries were revised effective July 3, 1997.

The Board has carefully considered the evidence of record in 
light of the applicable rating criteria and concludes that 
the rating criteria that became effective on July 3, 1997, 
are not in their practical effect more favorable to him than 
those in effect prior to that date. Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to a claimant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991); see also VAOPGCPREC 3-97.

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date. See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183,187 (1996).  However, the effective 
date of any increase in the service-connected evaluation 
under the new rating criteria may be no earlier than the 
effective date of the new rating criteria.  See VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,422 (2000).

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Codes 5302 and 5320, reveals no changes in 
the evaluations granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

Under the old regulations, effective prior to the revisions 
for rating muscle injuries, the regulations classified muscle 
injuries into four general categories: slight, moderate, 
moderately severe, and severe.  Separate evaluations were 
assigned for the various degrees of disability.  Residuals of 
gunshot and shell fragment wounds were evaluated on the basis 
of the velocity, projector and size of the missile which 
inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which result in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring, or loss of 
sensation.  38 C.F.R. 4.56.

Slight disability of the muscle anticipated a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  A history 
of healing with good functional results without consistent 
complaints of the cardinal symptoms of muscle injury or 
painful residuals was also contemplated.  Objective findings 
of a slight disability included minimal scar, slight, if any, 
evidence of fascial defect, atrophy, or impaired tonus, and 
no significant impairment of function or retained metallic 
fragments. 38 C.F.R. 4.56(a).

Moderate disability of the muscle anticipated a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings included entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. 4.56(b).

A moderately severe disability of the muscles anticipated a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups. Objective findings should also include indications on 
palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. 4.56(c).

A severe muscle disability resulted from a through-and-
through or deep-penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, with intermuscular binding and cicatrization and 
service medical records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Objective findings may include a ragged, depressed 
and inherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the non-major 
side indicate severe impairment of function.  38 C.F.R. 
4.56(d).

If present, the following were also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention was first given to the deepest structures 
injured (bones, joints and nerves). A through-and-through 
injury, with muscle damage, was at least a moderate injury 
for each group of muscles damaged.  Entitlement to a rating 
of severe grade was established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. 4.55,
4.56, and 4.72.  See 62 Fed. Reg. 30,237-240 (1997). For 
instance, 38 C.F.R. 4.72 was removed and the provisions 
contained in that regulation was incorporated into the 
provisions of 38 C.F.R. 4.56.

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56, governing the evaluation of muscle disabilities 
reflects that, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. 4.55.

Under Diagnostic Code 5320, a 40 percent evaluation is 
warranted for moderately severe injury to the lumbar spine 
region of Muscle Group XX.  A 40 percent evaluation is 
warranted for severe injury to the thoracic and cervical 
spine region of Muscle Group XX.  (This is the highest 
schedular rating provided for the thoracic and cervical spine 
region of Muscle Group XX.)  A 60 percent evaluation is 
warranted for severe injury to the lumbar region thoracic and 
cervical spine region of Muscle Group XX.  38 C.F.R. § 4.73, 
Diagnostic Code 5320.  For rating purposes, the spinal 
muscles are the sacrospinalis (erector spinae and its 
prolongations in the thoracic and cervical regions).  The 
function of these muscles is postural support of the body and 
extension and lateral movements of the spine.  Id. 

A zero percent evaluation is warranted for slight injury to 
Muscle Group II, extrinsic muscles of the shoulder girdle, 
including the 1) pectoralis major II (costosternal); 2) 
latissimus dorsi and teres major; 3) pectoralis minor; and 4) 
rhomboid.  38 C.F.R. § 4.73, Diagnostic Code 5302.  A 20 
percent evaluation requires moderate injury to Muscle Group 
II.  Id.

The veteran essentially contends that he is entitled to 
separate evaluations for residuals of the gunshot wound to 
his back as it affects the muscles of the spinal area and for 
residuals of the gunshot wound as it affects the muscles of 
the shoulder girdle (specifically the left latissimus dorsi)

In this case, the service medical records and the VA 
examinations in December 1982, March 1986 and April 1998 
indicated the veteran's gunshot wound in service resulted in 
damage to the thoracic region of MG XX.  The VA examination 
in March 1968 located the wound in the lumbar region.  The RO 
has service connected the veteran for injury to the lumbar 
region of MG XX.  Since the ratings for injury to the lumbar 
region are potentially higher than those for the cervical and 
thoracic region of MG XX, it is to the veteran's advantage to 
continue rating the disability as involving the lumbar region 
of MG XX.  38 C.F.R. § 4.73, Diagnostic Code 5320.  There is 
also evidence of damage to the extrinsic muscles of the 
shoulder girdle.  38 C.F.R. § 4.73, Diagnostic Code 5302.  As 
the muscle groups damaged by the gunshot wound perform 
entirely different functions, separate disability evalautions 
are warranted if functional impairment as a result of the 
muscle injures is demonstrated that can be shown to warrant 
separate evaluation.  

Following a careful review of the entire record, the Board 
concludes that more than a 40 percent evaluation for muscle 
disability for MG XX under Diagnostic Code 5320 is not 
demonstrated.  Although the veteran sustained a through and 
through wound apparently from small arms fire, the 
contemporaneous medical evidence shows that there was no 
evidence of major nerve or artery involvement.  When the 
veteran was examined for discharge in October 1967, there was 
recurrent back pain and findings of tenderness over the 
lateral aspect of T12.  Otherwise, the scar was well healed.  
Although the gunshot wound of the back was debrided and the 
veteran underwent delayed closure and developed an abscess at 
the wound site, the infection was successfully treated with 
antibiotics and warm soaks.  There was no showing of 
sloughing of soft parts and the veteran was returned to full 
duty.  Further, while the gunshot wound resulted in a scar, 
the scar was initially described on VA examination in March 
1968 as nonadherent.  Although it has been described more 
recently as adhesive to underlying tissue there is no clear 
evidence of intermuscular binding.  There was, moreover, 
service medical record evidence of a good postoperative 
recovery of hospitalization for the wound of approximately 
one-month.  The veteran's complaints following service 
consisted primarily of low back pain, and there was no 
evidence of consistent complaints of the cardinal signs and 
symptoms of muscle disability until 2000 when VA examined the 
veteran when his nonservice-connected degenerative disc 
disease of the lumbar spine was far advanced.  In fact, the 
most recent VA examiner noted that muscle function in the 
scar area of the spine was well healed and the persistent 
impairment in the moderate range.  For rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Indeed, when VA examined the veteran in April 1998, it was 
reported that the veteran was in no apparent distress and his 
gait was within normal limits.  Although the veteran reported 
back pain with any bending and left leg numbness there was no 
showing that his gunshot wound significantly affected his 
ability to keep up work requirements.  The VA Social and 
Industrial Survey completed in March 1999 indicates the 
veteran experienced employment difficulties, however, his 
problems were attributed to literacy difficulties, substance 
abuse and PTSD symptoms and it was reported that the veteran 
worked as a forklift driver in a paper mill since 1983.  

Objective findings suggesting the presence of severe lumbar 
region muscle injury for MG XX are not shown.  Although there 
is recent evidence of adherent scarring and loss of muscle 
substance in the missile track, the scar has not been 
described as ragged, nor it is shown that the veteran 
sustained wide damage to muscle groups in the muscle track.  
There is no evidence that the affected muscles swell or 
harden abnormally in contraction.  However, by October 2000, 
when VA again examined him, his activity was said to be 
limited by fatigue, pain and weakness with mild to moderate 
midback pain, including the scarred area and rather severe 
chronic pain in the lower lumbar area diagnosed as chronic 
muscular strain superimposed on scarring from gunshot wound 
as well as degenerative instability.  

Muscle Group XX functions, in part, to provide postural 
support of the body.  In April 1998, the VA examiner reported 
range of motion of the thoracic spine was forward flexion to 
15 degrees, extension to 0 degrees, lateral bending to 10 
degrees, bilaterally and rotation to 35 degrees, bilaterally.  
However, when evaluated in October 2000, flexion was to 70 
degrees, extension to 5 degrees, rotation to 10 degrees, 
bilaterally and lateral bending to 5 degrees, bilaterally.  
The record shows that there was mild to moderate midback pain 
and severe chronic pain in the lower lumbar area with these 
movements and some guarding of movement to minimize pain.  
Tenderness was mild at the scar in the midback, mild over the 
entire midback area and moderate at the lower lumbar area.

A review of the findings of the past VA examinations and the 
findings in October 2000, as well as consideration of the 
various private medical records associated with the claims 
file suggests that the increasing severity of intervening 
nonservice-connected disability, e.g., degenerative disc 
disease, accounts for at least some portion of the weakness 
and pain the veteran's mid and low back area.  As noted, in 
2000, the pertinent diagnosis was chronic muscular strain 
superimposed on scarring from a gunshot wound with 
degenerative instability.  This is not to say that the 
veteran does not have significant disability resulting from 
his service-incurred gunshot wound region; rather, it is only 
to say that the evaluation currently assigned for moderately 
severe injury to the lumbar region muscles of MG XX, (which 
is the equivalent of severe injury to the cervical and 
thoracic region muscles of MG XX) adequately compensates the 
veteran for the impairment actually resulting from the 
service-connected gunshot wound.  

The Board notes, for example, that the signs of severe muscle 
injury listed in 38 C.F.R. § 4.56(d)(4) are essentially 
absent.  There is no X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
the explosive effect of the muscle; adhesion of the scars to 
one of the pelvic bones, sacra or vertebrae, with epithelial 
sealing over the bone; visible or measurable muscle atrophy; 
adaptive contraction of an opposing group of muscle; atrophy 
of muscle groups not in the track of the missile; or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

The Board also finds that any pain and weakness associated 
with the veteran's residuals of a gunshot wound to the back, 
and any resulting function loss (i.e., limitation of motion) 
are contemplated in the rating criteria for evaluating muscle 
disabilities and, hence, contemplated in his currently 
assigned 40 percent disability evaluation.  Simply stated, 
the veteran is not entitled to a higher evaluation on the 
basis of consideration of these factors, alone.  

In this regard, the Board notes that in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), the Court held that in 
evaluating a service-connected shoulder disability under 
Diagnostic Code 5201, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court restricted the DeLuca 
holding to disabilities evaluated on the basis of loss of 
range of motion and held that DeLuca therefore did not apply 
to the evaluation of a service-connected knee disability 
under Code 5257.  Id. at 11.  While limitation of motion is a 
consideration in evaluating the extent of injury in cases of 
muscle disability, the symptomatology cited by DeLuca is 
contemplated in the evaluation of muscle injuries from 
missiles under the muscle injury diagnostic codes set forth 
in 38 C.F.R. § 4.73.  

As indicated above, the rating schedule specifically provides 
that for rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Since the symptoms considered in DeLuca were deemed 
by the Court to be those over and above the measured 
limitation of motion of the affected joint, the Court found 
that the rule against pyramiding did not apply.  In this 
case, however, the symptoms contemplated by DeLuca and by the 
rating schedule for evaluating muscle injuries are 
essentially identical.  The rule against pyramiding, that 
precludes the evaluation of the same service-connected 
disability under different diagnostic codes for the purpose 
of artificially increasing the service-connected evaluation, 
would rightly apply.  38 C.F.R. § 4.14 (2001).

However, this does not end the Board's discussion.  The most 
recent VA examination findings, in October 2000, described a 
scar at the midback due to the gunshot wound in service.  
There was paraspinous muscle involvement, worse on the left, 
identified as Muscle Group XX.  But the VA examiner also 
found that there was also some damage to the latissimus dorsi 
muscle on the left.  The damage had healed very well and the 
muscle was functioning normally, but the distal four inches 
of that muscle were damaged by the horizontal scar, on the 
left only.  

Under regulations effective when the veteran reopened his 
claim, through and through or deep penetrating wounds of 
relatively short track by a single bullet were to be 
considered as of at least moderate degree.  See 38 C.F.R. 
§ 4.56(b), 4.72, (effective prior to July 3, 1997); 38 C.F.R. 
§ 4,56(b) (effective on July 3, 1997); Karnas v. Derwinski, 
supra.

A moderate gunshot wound injury to Muscle Group II of the 
minor upper extremity yields a 20 percent rating under 
38 C.F.R. § 4.73, Diagnostic Code 5302.  A moderately severe 
muscle injury would also warrant a 20 percent rating (for the 
non-dominant side) while a severe injury would warrant a 30 
percent evaluation.  Id.  

The RO initially evaluated the rating of the gunshot wound to 
moderately severe due to the involvement of the spine.  
However, under bother the old rating criteria and the new, 
muscle group injuries in different anatomical regions that do 
not act upon ankylosed joints are to be separated rated and 
the ratings combined under 38 C.F.R. § 4.25 (The Combined 
Ratings Table).  See 38 C.F.R. § 4.55.  For the purpose of 
evaluating muscle injuries, the rating schedule classifies 
the muscles of torso and neck, and the extrinsic muscles of 
the shoulder girdle, as involving different anatomical 
regions.  See 38 C.F.R. § 4.54 (effective prior to July 3, 
1997); 38 C.F.R. § 4.55(b) (effective July 3, 1997).

Gunshot wounds are rated not only on current residuals, but 
also on the nature of the initial injury.  In view of the 
fact that the intial injury undeniably involved a deep 
penetrating wound of the back with damage to Muscle Group II, 
a moderate muscle injury is shown.  As the muscle group 
affected is entirely different from the muscles of the 
thoracic and lumbar regions, Muscle Group XX, Diagnostic Code 
5320, a separate 20 percent rating is assignable under 
Diagnostic Code 5302 for moderate injury to the extrinsic 
muscle of the shoulder girdle of the minor (left) upper 
extremity.  A higher evaluation is only warranted under 
Diagnostic Code 5302 if severe injury is demonstrated.  
However, the record makes clear that no such injury was, or 
is, shown. 

Although a deep penetrating gunshot wound was sustained, 
there was no shattering bone fracture with extensive 
debridement or with prolonged infection and sloughing of soft 
parts and intermuscular binding and cicatrization of Muscle 
Group II.  The objective findings did not indicate wide 
damage to muscle groups in the track of the missile, nor did 
X-ray examination show minute multiple scattered foreign 
bodies indicating the spread of intermuscular trauma and the 
explosive effect of the missile.  Palpation showed only some 
loss of muscle tissue and did not indicate soft or flabby 
muscles in the wound area.  In fact, the veteran did not 
complain in service of any loss of left upper extremity 
strength as a result of a wound, and examination findings 
have not shown that the injury to Muscle Group II has 
resulted in any significant loss of strength or endurance or 
the capacity of the muscle to contract normally.  There is no 
evidence that the Muscle Group is significantly less strong 
than the sound side, nor is there any indication of movement 
of the affected minor upper extremity.  The wound does not 
appear to have resulted in any visible or measured atrophy or 
adaptive contraction of the opposing group of muscles.  In 
fact, in October 2000, the VA examiner reported only some 
damage to the latissimus dorsi muscle on the left that had 
healed very well and that the muscle functioned normally.  
The examiner noted that the distal four inches of the muscle 
were damaged by the veteran's horizontal back scar.  There 
was no showing of atrophy of the muscle groups of the 
shoulder girdle not included in the track of the bullet, nor 
is there any indication of the presence in the left shoulder 
region of progressive sclerosing myositis.   38 C.F.R. 
§ 4.56d) (effective prior to July 3, 1997); 38 C.F.R. 
§ 4.56(4) (effective July 3, 1997).  The Board, therefore, 
finds that severe injury of Muscle Group II is not shown or 
more nearly approximated.  38 C.F.R. § 4.7.  

Finally, the Board would note that service conenction is in 
effect for a fixed scar over the perispinal musculature of 
the thoracic spine and awarded a separate compensable 
evaluation under Diagnostic Code 7804.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001); Esteban v. Brown,  6 
Vet. App. 259, 261-62 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14).  The veteran's midback scar has been 
described as tender and adherent.  Even assuming that the 
veteran's scar does result in some limitation of motion of 
the back, the Board notes that overall limitation of motion 
of the back has already been addressed above and, clearly, 
was a consideration in the RO's assignment of the current 40 
percent evaluation.  Hence, assignment of a separate, 
additional evaluation for limitation of motion attributable 
to the scar is not appropriate.  See 38 C.F.R. § 4.14, 4.118, 
Diagnostic Code 7805 (2001).  

Moreover, the Board finds that the evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The medical evidence over the 
last decade and a half pertaining to this issue has consisted 
of examination, not hospitalization, reports.  Although the 
service-connected gunshot wound residuals are seriously 
impairing, they are not shown to have resulted, by 
themselves, in marked interference with employment.  The 
veteran has other disabilities, both organic and nonorganic, 
that significantly affect employment.  Nevertheless, he has 
worked for the same company since 1983.  The overall 
disability picture with respect to the service-connected 
gunshot wound residuals to Muscle Group XX now under 
consideration does not seem to show any significant 
impairment beyond that contemplated in the 40 percent rating 
already assigned under Diagnostic Code 5320.

In other words, the service-connected gunshot wound of the 
back, Muscle Group XX, while undoubtedly disabling, is not 
shown to have resulted in any more than the normal 
interference with employment that such a disability is likely 
to have and that is contemplated in the 40 percent rating 
assigned under Diagnostic Code 5320.  The rating schedule is 
designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Unusual or exceptional disability factors 
are simply not shown such as to merit extraschedular 
consideration in this instance.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that an 
evaluation in excess of the currently assigned 40 percent for 
residuals for a gunshot wound of the back, Muscle Group XX, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against the veteran's claim as to an increased evaluation for 
Muscle Group XX.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.  

Furthermore, the Board also finds that a separate 20 percent 
evaluation for residuals of a gunshot wound of the back, 
Muscle Group II, is warranted.  The benefit of the doubt has 
been resolved in the veteran's favor to this limited extent.  
Id. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5302.
 
Finally, in light of the procedural complexity of the 
veteran's case and the nature of his service-connected 
disabilities, the Board would like to commend the veteran's 
service representative for the quality and thoughtfulness of 
the arguments set forth in the February 2002 informal hearing 
presentation.  



ORDER

An evaluation in excess of 40 percent for residuals of a 
gunshot wound to the back with damage to Muscle Group XX is 
denied.

A separate 20 percent evaluation is granted for residuals of 
a shell fragment wound to the left side of the latissimus 
dorsi with injury to Muscle Group II (minor), subject to the 
laws and regulations governing the award of monetary 
benefits.


_______________________________           
_______________________________
             V. L. JORDAN                                         
JANE E. SHARP
Member, Board of Veterans' Appeals           Member, Board of 
Veterans' Appeals


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


________________________________        
_______________________________
               MARK D. HINDIN 			M. SABULSKY
Member, Board of Veterans' Appeals          Member, Board of 
Veterans' Appeals

		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 



Citation Nr: 0003916	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  83-35 251	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for the 
residuals of a gunshot wound to the back.

2.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the back, Muscle Group XX, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  In October 1999, pursuant to 38 
U.S.C.A. § 7103(a) (West 1991), the designee of the Chairman 
of the Board granted the motion for reconsideration of the 
Board's March 1984 and January 1986 decisions denying this 
appeal on the issue of entitlement to an increased rating for 
the residuals of a gunshot wound to the back.  This case is 
now before an expanded panel of the Board.  The issue of 
restoration of service connection for a left knee scar, which 
was also addressed by the Board in March 1984, was not the 
subject of the reconsideration order and will not be 
addressed by the expanded panel of the Board.  The RO, in a 
March 1996 rating decision, addressed issues raised by the 
veteran regarding the left knee scar.  In March 1999, the 
veteran indicated satisfaction with the resolution of this 
issue.

In March 1984, the Board addressed the issue of entitlement 
to an increased rating for the residuals of a gunshot wound 
to the back.  In that decision, the Board noted the 
procedural history, that is, that the appeal began with the 
rating reduction from 40 percent to 20 percent for this 
disability.  Consequently, the expanded panel of the Board 
must address both the issue of entitlement to restoration of 
a 40 percent rating for the residuals of a gunshot wound to 
the back and entitlement to an increased rating for the this 
disability, evaluated at that time as 20 percent disabling.  
The issue of entitlement to an increased rating for this 
disability will be considered in the REMAND section of this 
determination.

Since March 1984 and January 1986, the veteran has raised 
additional claims.  Some of these claims have been appealed 
to the Board.  The additional claims will be addressed in a 
separate decision of the Board.  The RO is asked to 
coordinate the actions of two Board decisions to avoid any 
delay in the adjudication of the veteran's claims. 


FINDINGS OF FACT

1.  In an April 1968 rating decision, the RO granted service 
connection for a gunshot wound to the back, involving Muscle 
Group XX, and assigned a 40 percent rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5320 (spinal muscles), equating to a 
moderately severe muscle injury of the lumbar spine, 
effective December 1967.

2.  In a May 1971 rating decision, the RO continued the 40 
percent rating.  There was no further adjudicative action 
until February 1983, when the RO reduced the rating from 40 
to 20 percent, effective May 1983.

3.  Material improvement under the ordinary conditions of 
life in the veteran's gunshot wound to the back, involving 
Muscle Group XX, was not shown so as to justify the RO's 
February 1983 reduction of the schedular rating from 40 
percent to 20 percent, effective from May 1, 1983.  


CONCLUSION OF LAW

A 40 percent schedular rating for the veteran's service-
connected gunshot wound to the back, involving Muscle Group 
XX, is restored, effective from May 1, 1983.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.344 (1984)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.344(c) (1984), subsection (a) of this 
section applied to ratings which had continued for long 
periods of time at the same level (5 years or more).  In an 
April 1968 rating decision, the RO granted service connection 
for a gunshot wound to the back, involving Muscle Group XX, 
and assigned a 40 percent rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (spinal muscles), equating to a 
moderately severe muscle injury of the lumbar spine, 
effective December 1967.  In a May 1971 rating decision, the 
RO continued the 40 percent rating.  There was no further 
adjudicative action until February 1983, when the RO reduced 
the rating from 40 to 20 percent, effective May 1983.  
Accordingly, 38 C.F.R. § 3.344(a) was applicable to this case 
in 1983 and 1984.

In February 1983, the rating decision failed to consider 
38 C.F.R. § 3.344 (1984). 38 C.F.R. § 3.344(a) provided that 
the entire record of examinations and the medical-industrial 
history must be reviewed to ascertain whether the recent 
examination (in this case, the VA examination of December 
1982) was full and complete and that examinations less full 
and complete than those on which payments were authorized or 
continued could not be used as a basis of reduction.  
Subsection (a) also indicates that though material 
improvement in the physical condition may be clearly 
reflected, the rating agency must consider whether the 
evidence made it reasonably certain that the improvement 
could be maintained under the ordinary conditions of life. 

As there is no specific reference to § 3.344 and no evidence 
that it was considered in the rating decision, the remaining 
question is whether the claimant was prejudiced by the error.  
Since the issue was whether the reduction was justified and 
the rating had been in effect for 5 years or more, the RO was 
required to establish that the rating reduction was in 
compliance with 38 C.F.R. § 3.344(a).  In this case, the RO 
erred prejudicially in placing the burden on the claimant to 
demonstrate entitlement to a 40 percent rating, rather then 
placing the burden on the VA to show compliance with 38 C.F.R 
§ 3.344.  

An April 1968 rating decision granted service connection and 
assigned a 40 percent rating for residuals of gunshot wound 
of the back, affecting Muscle Group XX, moderately severe.  
The March 1968 VA examination on which this rating was based 
indicated that the veteran reported that his back bothered 
him "all the time."  Physical examination revealed a 
transverse gutter like scar over the left back at about the 
level of L2.  The scar was about 8 inches in length and from 
1 1/2 to 1/2 inches in width.  There was tenderness over the 
spine where the scar crossed the spine.  The veteran was able 
to bend forward to about an 80-degree arc.  Extension was 
limited to about 1/4 of normal, with pain.  Left lateral 
bending was complete.  The pertinent diagnosis was residuals 
of gunshot wound of the lumbar spine.  

At the time of VA examination of December 1982, the veteran 
stated that there was always a sense of discomfort in the 
back below the scarred area, a sense of pressure, and 
sometimes he had a catching sense or a locking sense in the 
area when walking.  When he first arose in the morning and 
started to walk, he was aware of the locking and catching 
sensations.  On physical examination, trunk bends were 
complete.  He marked time without any specific limp or 
persisting spasm.  Trunk rotation was negative for 
abnormalities.  The pertinent diagnosis was residuals of 
gunshot wound of the left lower back.  The examiner noted 
that the scar in the posterior thoracic area was adherent to 
the latissimus dorsi, and moved up and down with the 
activities of that muscle. 

It is the finding of the Board that the RO failed to apply 38 
C.F.R. § 3.344, thus rendering the decision to reduce the 
veteran's disability evaluation void ab initio as not in 
accordance with the law.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 282 (1992); see also Brown v. Brown, 5 Vet. App. 
413, 422 (1993) and Lehman v. Derwinski, 1 Vet. App. 339, 343 
(1991).  The RO neither specifically nor implicitly found 
material improvement in the veteran's condition based on all 
the facts that were then of record.  In addition, there is 
also no indication that the RO addressed whether any 
improvement in the veteran's condition was attained under the 
ordinary conditions of life, which was a material issue of 
fact required by 38 C.F.R. § 3.344.  Accordingly, where the 
service-connected evaluation is reduced without observing the 
applicable law, the rating decision upon which it is based is 
void from its inception, and the prior disability evaluation 
must be reinstated retroactive to the effective date of the 
reduction.  Schafrath v. Derwinski, 1 Vet. App. 589, 595-596 
(1991). 

Since the rating decision failed to consider § 3.344, 
resulting in the application of the incorrect legal standard 
of proof, the claimant was prejudiced thereby. Consequently, 
restoration of the 40 percent rating for a gunshot wound to 
the back from May 1983 is in order.



ORDER

Restoration of the 40 percent ratting for a gunshot wound to 
the back, involving Muscle Group XX, from May 1983 is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.


REMAND

A review of the medical evidence that existed in 1984 reveals 
that another issue must be addressed.  The veteran's service 
medical records describe a wound at the T12-L1 level.  A VA 
examination in March 1968, however, reports the wound at the 
L2 level.  A VA examination in April 1971 describes the wound 
as being at the "lower thoracic level" and the VA 
examination of December 1982 appears to refer to the 
involvement of the dorsolumbar spine.  This evidence raises 
the potential of separate ratings for Muscle Group XX at the 
thoracic and lumbar levels.  The March 1986 examination, 
although held after the Board's March 1984 decision, 
described the wound as involving the thoracic spine.  Further 
argument has been raised that the wound involved the 
musculature on both the left and the right sides of the spine 
and that, if this is so, separate rating for disability of 
Muscle Group XX on both sides of the spine may be assigned.

The December 1982 examination appears to identify involvement 
of the latissimus dorsi.  The diagnosis listed the injury as 
involving the left lower back.  The latissimus dorsi is in 
Muscle Group II.  The scar is described as adherent to this 
muscle.  The Board believes that we must consider not only an 
injury to Muscle Group XX at the lumbar or thoracic levels 
(or both), but also whether there was an injury to Muscle 
Group II.  A medical opinion will be required to clarify the 
record before the Board.  This VA evaluation will also be 
utilized to assist the Board in adjudicating the veteran's 
claim of entitlement to service connection for a left knee 
disability other than the service connected left knee scar, 
which will be addressed in a second Board decision.
 
In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured. 

2.  Following the development above, the 
RO should arrange for a VA examination to 
determine the nature, extent, and 
severity of the service-connected gunshot 
wound to the back and all of its 
residuals.  The veteran's claims folder 
or the pertinent medical records 
contained therein, including a copy the 
Board's remand, must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
this condition.  The examiner should 
provide explicit responses to the 
following questions:

(a) What are the manifestations of the 
service-connected gunshot wound to the 
back?  All such manifestations, to 
possibly include damage to the 
underlining muscle tissue and any injury 
or resulting disability of the bones or 
joints, if any, should be specifically 
detailed.  It is specifically requested 
for the examiner to identify all of the 
muscle groups injured by the service 
connected wound.  

He should indicate explicitly whether 
there was injury to the muscles of 
thoracic and lumbar spine, and if there 
is injury to these muscles, whether the 
injury involved the musculature on both 
the left and right sides of the spine.  

If there is injury to Muscle Group XX of 
either the lumbar and/or the thoracic 
spine, and the injury is to musculature 
on both the left and right sides of the 
spine, the physician should indicate 
whether the injury involves multiple 
muscle groups at the respective level, 
i.e. whether injury, for example, to 
Muscle Group XX at the lumbar level on 
both the left and right sides of spine 
functionally represents injury to two 
muscle groups or an injury to a single 
muscle group.  

He should further specify whether the 
missile injury involved any part of 
Muscle Group II, the extrinsic muscles of 
the shoulder griddle, including, but not 
limited to, the latissimus dorsi and 
teres major?

With respect to each muscle group 
injured, the physician should indicate 
the severity of the muscle injury under 
the rating criteria as slight, moderate, 
moderately severe or severe.

(b) Are there retained foreign bodies 
still remaining in the veteran's back?  
The entrance and exit sites of the 
gunshot wound, if any, should be 
specifically noted.

(c) The veteran has complaints of pain 
that he attributes to his service-
connected gunshot wound to the back.  The 
examiner is requested to specifically 
comment on the presence or absence of any 
objective manifestation that would 
demonstrate functional impairment due to 
pain attributable to the residuals of 
this condition.
 
(d) Does the veteran have weakness, excess 
fatigability, incoordination or an impaired 
ability to execute skilled movements smoothly 
as a result of his service-connected gunshot 
wound?  If so, the examiner should comment on 
the severity of his weakness, excess 
fatigability, incoordination and the effects 
his incoordination has on his ability to 
function.

(e) Is it at least as likely as not that the 
veteran's left knee disability (other than 
his service connected scar), if any, is 
etiologically related to his service from 
December 1965 to December 1967 or his 
service-connected gunshot wound?  The nature 
and extent of this disability, if any, should 
be noted.  The examiner should provide a 
detailed discussion of the rationale for the 
opinion rendered.

3.  The RO should review the medical report 
above to determine if it meets the 
requirements of paragraph 2.  If not, the 
report should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1999).

4.  Thereafter, the case should be reviewed 
by the RO in light of the provisions of 
38 C.F.R. §§ 3.344, 4.56, 4.72, Diagnostic 
Codes 5302 and 5320 (1984).  The RO should 
consider the regulations as they existed in 
1984 as well as the regulations as they exist 
today, including the U.S. Court of Appeals 
for Veterans Claims (Court) decision in the 
case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration should also be 
accorded to 38 C.F.R. §§ 4.40, 4.56, and 4.59 
(1999) to see if any of these regulations 
provide a basis for any change in the award 
of compensation benefits for the veteran's 
service-connected disability.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

	(CONTINUED ON NEXT PAGE)



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


			
	V. L. JORDAN	JANE E. SHARP
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals

			
	MARK D. HINDIN	M. SABULSKY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
RICHARD B. FRANK
Member, Board of Veterans' Appeals




 



